EX-10.1

 

***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AMENDMENT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS AMENDMENT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXECUTION   
Contract No. 204081-4 



June 2, 2006

Viewpoint Corporation
498 7th Avenue
New York, New York 10018
Attention: Andrew J. Graf

Dear Mr. Graf:

      This letter agreement amends the Overture Master Agreement between
Overture Services, Inc. and Viewpoint Corporation, dated as of January 14, 2004,
as amended (the “Agreement”). Capitalized terms used herein but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

      Overture and Publisher desire to amend the Agreement as follows:

1.      News Search Results. The following is inserted immediately before the
last sentence of Section 1 of the Agreement:           x      New Search Results
– Rider D   2.      News Search Rider. Rider D attached hereto is hereby
attached as Rider D to the Agreement.  

In the event of conflict between the terms and conditions of the Agreement and
the terms and conditions of this letter agreement, the terms and conditions of
this letter agreement will control. Except as amended by this letter agreement,
the Agreement will remain in full force and effect in accordance with its terms.
Executed counterparts will each be deemed originals. The parties may rely on
facsimile copies of this letter agreement as if they are originals.

  Signed:                    VIEWPOINT CORPORATION      OVERTURE SERVICES, INC. 
            By: /s/ Patrick Vogt                      By: /s/ Dean
Stackel                              Name: Patrick Vogt                      
Name: Dean Stackel                               Title: CEO             
                        Title: VP - BD                              


--------------------------------------------------------------------------------



 

EXECUTION
Contract No. 204081-4
 

 

RIDER D
NEWS SEARCH RESULTS

 

1. Definitions. As used in the Agreement, the following capitalized terms have
the meanings set forth below. Unless otherwise defined in this Rider D,
capitalized terms shall have the meanings set forth in other parts of this
Agreement.             (a) “News Search Results” means the search results
provided to Publisher by Overture pursuant to this Rider D, which search results
contain information and content from internet news sources.                 (b)
“News Search Results [***].                 (c) “News Search Query” means any
search conducted on or through the Toolbar for which such user has selected the
Toolbar’s news search functionality.         2. Delivery of News Search Results;
Fees. Subject to the restrictions contained herein, Overture will provide News
Search Results to Publisher [***]. Each News Search Query will return [***] News
Search Results provided that the News Search Query term corresponds to [***]
relevant News Search Results. Additional sets of News Search Results will be
sent to Publisher when available when a user clicks on a “Next” link. [***].    
    3. Implementation of News Search Results and Link; Branding. Implementation
of News Search Results and link shall be in accordance with [***]. Overture
branding shall be in accordance with [***] and otherwise compliant with Exhibit
4 to the Overture Master Agreement.         4. No News Search in Third Party
Toolbars. In no event will Publisher include in any Toolbar created for, or
otherwise distributed by, third parties any link to News Search Results or
otherwise permit News Search Queries to originate therefrom.         5. Right to
Terminate [***]  

 

 

--------------------------------------------------------------------------------



 

EXECUTION
Contract No. 204081-4
 

 

EXHIBIT 1 TO RIDER D

MOCK-UPS

[***]

--------------------------------------------------------------------------------